The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-33, 38-40 are canceled.  Claims 34-37, 41-61 are under consideration.

Priority:  This application is a CON of U.S. Application 16546100, filed August 20, 2019, now U.S. Patent 10696720, which in turn is a CON of U.S. Application 16312901, filed December 21, 2018, which is a 371 of PCT/US2017/039133, filed June 23, 2017, which claims benefit of provisional application 62/354650, filed June 24, 2016.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37, 41-57, 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34, 36, 41, 43, 45, 47 recite the amino acid sequence of the nucleoside triphosphate transporter consists of an amino acid sequence in which about 5 to 66 amino acids are deleted from the N-terminus of the amino acid sequence of a PtNTT2 nucleoside triphosphate transporter and is at least 90% identical to any one of SEQ ID NOS: 4, 6, and 8.  The claims are indefinite because they recite the phrase “consisting of”, which is a closed term, and the term “about,” which is a relative term; therefore, it is not clear how the amino acid sequence already consisting of a set sequence can be further broadened to comprise less or more residues in the sequence.  Further correction and/or clarification is requested.
Claims 48-56 recite the nucleoside triphosphate transporter has an amino acid sequence with 90% identity to the respective sequences recited in the claims.  The claims are dependent on claim 34, which already recites the nucleoside triphosphate transporter consists of the amino acid sequence.  The claims are indefinite because they recite sequences that are broader than the sequence(s) recited in the claim from which they depend from.
Claims 57 and 61 are rejected for the reasons similarly noted above.  The claims are indefinite because they recite sequences that are broader than the sequence(s) recited in the claim from which they depend from.

Reply:  In view of Applicants’ amendments, the claims are rejected under 35 U.S.C. 112(b) for the reasons noted above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-37, 41-47, 48-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10696720 (‘720).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘720 patent claims are drawn to methods of incorporating one or more unnatural nucleoside triphosphates into a nucleic acid molecule in an Escherichia coli cell comprising expressing in the Escherichia coli cell a PtNTT2 (SEQ ID NO: 4, 6, 8) comprising a deletion.

Reply:  In view of Applicants’ amendments/remarks, the previous provisional nonstatutory double patenting rejection over Application No. 16591422 (‘422) (reference application) has been withdrawn.  
Applicants’ remarks regarding the nonstatutory double patenting over the ‘720 patent claims are acknowledged.  However, the nonstatutory double patenting is maintained for the reasons noted above.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656